


Exhibit 10.51


SOTHEBY'S RESTRICTED STOCK UNIT PLAN


PERFORMANCE SHARE UNIT AGREEMENT




THIS AGREEMENT, entered into effective as of the 9th day of February, 2016
between SOTHEBY'S, a Delaware corporation (the "Corporation"), and F_NAME L_NAME
(the "Participant").


WITNESSETH:


WHEREAS, the Board of Directors of the Corporation (the "Board") has established
the Sotheby's Restricted Stock Unit Plan, as amended (the "Plan") in order to
provide employees of the Corporation with an opportunity to acquire shares of
the Corporation's Common Stock, as an inducement to remain in the service of the
Corporation or a Subsidiary and to promote the Participant’s commitment to the
success of the Corporation during such service.


WHEREAS, Section 6.2 of the Plan provides that Restricted Stock or Restricted
Stock Unit Awards will be subject to attainment of performance goals
(“Performance Share Units” or “PSUs”), as determined by the Compensation
Committee at the time of grant.


WHEREAS, the Board has determined that it would be in the best interests of the
Corporation and its shareholders to award Performance Share Units with financial
performance objectives that appropriately address corporate operating and
retention objectives, foster a long term focus on the Company’s business and
align management with shareholder interests.


WHEREAS, subject to the execution of this Agreement, the Board has approved an
award of Performance Share Units to the Participant.


NOW, THEREFORE, it is agreed as follows:


1.Definitions and Incorporation. The terms used in this Agreement shall have the
meanings given to such terms in the Plan. The Plan is hereby incorporated in and
made an integral part of this Agreement as if fully set forth herein. In the
event of any inconsistency between any provision of the Plan and any provision
of this Agreement, the provision of the Plan shall prevail unless the Agreement
states that it is intended to differ from the Plan as authorized thereby with
respect to a specific issue. The Participant hereby acknowledges that he or she
has received a copy of the Plan and agrees to comply with the terms and
conditions of the Plan and this Agreement.


2.Award of Performance Share Units. Effective February 9, 2016, the Corporation
hereby grants to the Participant an award of XXX Performance Share Units. If
earned, each Performance Share Unit will be payable in one share of Common Stock
of the Corporation.


3.Performance Objectives.
(a)The number of Performance Share Units actually earned will range from 0% to
200% of the Performance Share Units awarded, as determined by the Compensation
Committee of the Board of Directors after the end of the three-year performance
period from January 1, 2016 through December 31, 2018 (the “Performance Period”)
based on the Corporation’s financial performance against a three year return on
invested capital (“ROIC”) performance target, as reviewed and approved by the
Compensation Committee within 60 days after the end of the Performance Period.
The ROIC performance target was established by the Compensation Committee on or
prior to the date of this Agreement and has been communicated to the
Participant. Earned Performance Share Units will be distributed on March 5, 2019
(the “Payment Date”).


(b)Registration in the Participant’s name in book entry form of the shares of
Common Stock underlying earned Performance Share Units will occur within thirty
(30) days of the Payment Date.








--------------------------------------------------------------------------------




4.Voting and Dividend Rights. Except as otherwise determined by the Compensation
Committee or required by applicable law, the Participant shall not have the
right to vote the underlying shares of stock subject to a Performance Share Unit
Award until the Performance Share Units have been earned and the shares have
been distributed to the Participant as provided in Section 6.3 of the Plan. The
Participant will have the right to receive dividend equivalents on earned
Performance Share Units. Dividend equivalents will accrue throughout the
Performance Period of the Award, but will only be paid to the extent that the
Performance Share Units are earned. Dividend equivalents, to the extent they are
payable, shall be paid no later than thirty (30) days after the Payment Date.
Such dividend equivalent payments made under this Agreement will be made by the
Participant’s employer company and will be taxed to the Participant in
accordance with applicable law. All distributions, if any, received by the
Participant with respect to Performance Share Units awarded herein as a result
of any stock split, stock distributions, combination of shares, or other similar
transaction shall be subject to the restrictions of the Plan and this Agreement.


5.Termination of Employment. Subject to Section 5(a) herein, in the event the
Participant terminates employment (other than for death, Disability, or
Retirement) prior to the Payment Date or the Participant gives notice of
termination or the Corporation gives notice to the Participant of termination of
employment prior to the Payment Date, the Participant’s rights with respect to:
i) Performance Share Units that shall be forfeited immediately and permanently
and ii) any accrued dividend equivalents shall be forfeited immediately and
permanently. The Participant shall not be entitled to claim any compensation or
indemnification of any kind whatsoever on the basis of said forfeiture.


(a)With respect to grants of Performance Share Units, a Participant shall earn
100% of “target” level, and all performance restrictions waived, on the date of
a termination of the Participant’s employment either without Cause (as defined
in the Plan) by the Corporation or for Good Reason (as defined in the Plan) by
the Participant if such termination occurs within two (2) years after the date
of a Change in Control (as defined in the Plan). In such event, the Performance
Share Units shall be paid out on the Payment Date.
   
(b)Notwithstanding the foregoing, if a Change in Control occurs and the Common
Stock thereafter is no longer available for payment of the Performance Share
Unit Award, or the Performance Share Units are not assumed or converted into
comparable awards with respect to shares of the acquiring or successor company
(or parent thereof), then each Performance Share Unit, whether or not previously
earned, shall be converted into the right to receive cash or, if the
consideration paid to the Common Stock holders in the Change in Control was not
cash, then into the right to receive consideration in a form that is equivalent
in value to the form of consideration payable to the Common Stock holders in
exchange for their shares of Common Stock, in an amount equal to the product of
(i) the consideration per share payable to the Common Stock holders multiplied
by (ii) the number of shares of Common Stock covered by the Performance Share
Unit.  The Performance Share Unit to be settled with this alternate form of
consideration shall be paid out on the Payment Date. This alternate form of
consideration shall become 100% earned after the date of a qualifying
termination event as described above occurring within two (2) years of the date
of a Change in Control and, in such event, shall be paid out on the Payment
Date.


6.Retirement of a Participant. In the event a Participant separates from service
due to Retirement as defined in the Plan, the Participant shall earn the
percentage of Performance Share Units eligible in accordance with the
performance criteria set forth in Section 3 of this Agreement prorated based on
the number of full years for which the Participant was an employee of the
Company during the Performance Period. For proration purposes, the year in which
the separation takes place counts as one full year of the Performance Period. It
is intended that this Section of this Agreement shall control instead of Section
7.3 of the Plan regarding Retirement of the Participant. In such event, the
resulting earned Performance Share Units shall be paid out on the Payment Date.


7.Death or Disability of a Participant. In the event a Participant separates
from service due to death or Disability as defined in the Plan, the Participant
or the Participant's beneficiary shall earn the percentage of Performance Share
Units eligible to be earned in accordance with the performance criteria set
forth in Section 3 of this Agreement. It is intended that this Section of this
Agreement shall control instead of Section 7.3 of the Plan regarding death or
Disability of the Participant. In such event, the resulting earned Performance
Share Units shall be paid out on the Payment Date.


8.Securities Law Requirements.




--------------------------------------------------------------------------------




(a)Regardless of whether the offering and sale of the shares of Common Stock
under the Plan have been registered under the United States Securities Act of
1933 (the “Act”) or have been registered or qualified under the securities laws
of any state, the Corporation may impose restrictions upon the sale, pledge, or
other transfer of such shares (including the placement of appropriate legends on
stock certificates) if, in the judgment of the Corporation and its counsel, such
restrictions are necessary or desirable in order to achieve compliance with the
provisions of the Act, the securities laws of any state, or any other law. In
the event that the sale of such shares under the Plan is not registered under
the Act but an exemption is available which requires an investment
representation or other representation, the Participant shall be required to
represent that such shares are being acquired for investment, and not with a
view to the sale or distribution thereof, and to make such other representations
as are deemed necessary or appropriate by the Corporation and its counsel.


(b)Stock certificates evidencing such shares awarded under the Plan pursuant to
an unregistered transaction shall bear the following restrictive legend and such
other restrictive legends as are required or deemed advisable under the
provisions of any applicable law:


“THE SALE OF THE SECURITIES REPRESENTED HEREBY HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”). ANY TRANSFER OF SUCH SECURITIES WILL BE
INVALID UNLESS A REGISTRATION STATEMENT UNDER THE ACT IS IN EFFECT AS TO SUCH
TRANSFER OR, IN THE OPINION OF COUNSEL FOR THE ISSUER, SUCH REGISTRATION IS
UNNECESSARY IN ORDER FOR SUCH TRANSFER TO COMPLY WITH THE ACT.”


Any determination by the Corporation and its counsel in connection with any of
the matters set forth in this paragraph shall be conclusive as to all binding
persons.


9.Transfer Restrictions.    None of the Performance Share Units shall be sold,
assigned, pledged or otherwise transferred voluntarily or involuntarily by the
Participant until such time as the Common Stock earned thereunder has been
delivered.


10.Clawback Policy. The Performance Share Units, Common Stock and any other
benefit earned pursuant to this award agreement are subject to clawback,
cancellation, recoupment, rescission, payback, reduction or other similar action
in accordance with the terms of any Corporation clawback or similar policy or
any applicable law related to such actions, as may be in effect from time to
time. The Participant agrees that the Corporation may take such action as may be
necessary to effectuate any such policy or applicable law, without further
consideration or action.


11.Rights as an Employee. In the case that the Participant’s employment is “at
will”, or otherwise, nothing in the Plan or this Agreement shall be construed to
give the Participant or any person the right to remain in the employment of the
Corporation or a Subsidiary or to affect the right of the Corporation or
Subsidiary to terminate the Participant’s or such other person’s employment at
any time with or without cause.


12.Inspection of Records. Copies of the Plan, records reflecting the
Participant’s Performance Share Unit award(s), and any other documents and
records which the Participant is entitled by law to inspect shall be open to
inspection by the Participant and his or her duly authorized representative(s)
at the office of the Corporation at any reasonable business hour.


13.Notices. Any notice to the Corporation contemplated by this Agreement shall
be addressed to the attention of the Corporation’s Human Resource Department at
1334 York Avenue, New York, New York 10021; and any notice to the Participant
shall be addressed to him or her at the address on file with the Corporation on
the date hereof or at such other address as he or she may hereafter designate in
writing.


14.Interpretation. The interpretation, construction, performance, and
enforcement of this Agreement and of the Plan shall lie within the sole
discretion of the Committee, and the Committee’s determinations shall be
conclusive and binding on all interested persons.


15.Choice of Law. This Agreement, and all rights and obligations hereunder,
shall be governed by the laws of the State of New York.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, in
the case of the Corporation by its duly authorized officer, as of the day and
year first above written.




SOTHEBY’S
                        
        By: /s/ Lisa Nadler __________                    


Its: SVP, Chief Human Resources Officer


Dated: February 9, 2016__            




By: ___________________________
Participant’s Signature
                        
Dated: _________________________






